Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Aaron Holsey appeals the district court’s orders dismissing this action and denying Holsey’s motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Holsey v. SunTrust Bank, Inc., No. 1:09-cv-01717-WMN, 2009 WL 5108890 (D. Md. Dec. 16, 2009 & Jan. 7, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.